MEMORANDUM **
Filogonio Garcia Guzman, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order sustaining the Department of Homeland Security’s appeal from an immigration judge’s decision granting petitioner cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that petitioner failed to show exceptional and extremely unusual hardship to his qualifying relatives. See 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Petitioner’s contention that the BIA violated due process by disregarding his evidence of hardship is not supported by the record and therefore does not amount to a colorable constitutional claim. See Martinez-Rosas, 424 F.3d at 930 (“[Traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.